DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 3, 4, 6, 10, 11, 13, 14, 16, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches an image decoding method performed by an image decoding apparatus the image decoding method comprising: deriving an intra prediction mode of a current block using an intra prediction mode of a neighboring block adjacent to the current block; selecting one reference sample line from among a plurality of reference sample lines adjacent to the current block; generating reference samples for the current block based on the selected one reference sample line; and performing intra prediction for the current block using the intra prediction mode and the reference samples, wherein the performing intra prediction for the current block comprises, selecting an interpolation filter from among a plurality of interpolation filters; and filtering the reference samples using the selected interpolation filter, wherein the interpolation filter is selected based on a size of the current block.  However, the closest prior art does not teach wherein the size of the current block is derived based on an average of a log value of width of the current block and a log value of a height of the current block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487